DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a blade tip portion, which is a tip end of each of the plurality of movable blades in the radial direction.” It is unclear whether there are multiple blade tip portions (one for each blade), or whether all of the blade tips collectively form a single blade tip portion. Either interpretation causes indefiniteness. If each blade has an individual blade tip portion, then the structure with multiple blades, each having a tip, is further defined by only a single blade tip portion “a position of at least a part of the blade tip portion in the axial direction overlaps…” If all blade tips together collectively form the blade tip portion, then claim 2 is incomprehensible.
Claim 3 recites the limitation “shaft portion.” It is unclear whether this is related to the previously recited shaft, or whether it is a new shaft. For the purpose of examination, the limitation has been interpreted as and may be corrected to --blade shaft--.
Claim 3 at line 3 recites the limitation “the movable blade.” Claim 3 depends from claim 1, which recites “a plurality of movable blades.” Thus, it is unclear which blade is further limited by claim 3. For the purpose of examination, the limitation has been interpreted as and may be corrected to --each movable blade--.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (US 3,251,539).

    PNG
    media_image1.png
    399
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    408
    276
    media_image2.png
    Greyscale

Regarding claim 1, Wolfe discloses:
A rotary machine (centrifugal compressor, col 1 lines 9-11) comprising:
a rotor (18, col 1 line 63) that includes a rotary shaft (22) that extends in an axial direction, in which an axis extends, about the axis, an impeller (blades 19, hub 20, front plate 21, col 1 lines 63-66) fixed to the rotary shaft, and an impeller cap (61 alone or together with 62) that is disposed at an end portion of the rotary shaft and regulates movement of the impeller in the axial direction;
a housing (casing/housing as shown in Fig 1, including at least 10) that covers the rotor and has a suction port (11, see Fig 1) allowing a working fluid to flow inside the housing; and
an inlet guide vane (12) that is disposed inside the housing on a first side in the axial direction with respect to the impeller, and has a plurality of movable blades (col 7 lines 47-59) that extend from the housing toward an inner side in a radial direction around the axis and disposed at intervals in a circumferential direction about the axis (see 12 in Fig 1),
wherein a blade tip portion (tip of 12 adjacent 62), which is a tip end of each of the plurality of movable blades in the radial direction, is disposed on an outer side in the radial direction with respect to an outer peripheral surface of the impeller cap (61, 62), and
a position of at least a part of the blade tip portion in the axial direction overlaps a position of the impeller cap in the axial direction (axial direction defined by shaft 22).
Regarding claim 2, Wolfe discloses:
the blade tip portion is a plane parallel to the axis (interpreted as defined in the instant specification at ¶27, tip of blade 12 is “flat” and runs parallel to axis of shaft 22).
Regarding claim 3, Wolfe discloses:
each of the plurality of movable blades (12) is rotatable around a shaft portion (pivot rod 14, col 1 lines 55-60) that extends in the radial direction, and
when the movable blade is rotated to be thinnest in a cross-sectional view orthogonal to the axis (i.e. full open, as shown in Fig 1), the position of at least a part of the blade tip portion (12) in the axial direction overlaps the position of the impeller cap (61, 62) in the axial direction.
Regarding claim 4, Wolfe discloses:
a position of an entire area of the blade tip portion (tip of 12) in the axial direction overlaps the position of the impeller cap (61, 62) in the axial direction.
Regarding claim 5, Wolfe discloses:
when viewed from the axial direction, an entire area of the movable blade (12) is disposed on the outer side in the radial direction with respect to the impeller cap (61, 62, no part of blade 12 is inward of a part of 61/62).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namisniak (US 3,081,604) discloses a compressor with rotatable inlet guide vanes (col 3 lines 6-27) that axially overlap with the impeller.

    PNG
    media_image3.png
    531
    474
    media_image3.png
    Greyscale



Ichi (US 2017/0114731) discloses a supercharger wherein ends of rotatable guide vanes 80 (¶73) axially overlap the impeller end nut 87 (¶77 Note that 86 does not rotate with the shaft, and the rightmost portion of 80 overlaps with nut 87.).

    PNG
    media_image4.png
    417
    480
    media_image4.png
    Greyscale


Claims 1 and 3-4 are anticipated by Schnetzer (DE 967139).
[AltContent: textbox (H)][AltContent: textbox (S)][AltContent: textbox (C)]
    PNG
    media_image5.png
    470
    454
    media_image5.png
    Greyscale

Regarding claim 1, Schnetzer discloses:
A rotary machine (supercharger of Fig 4, ¶9) comprising:
a rotor (15) that includes a rotary shaft (S in annotated Fig 4 above) that extends in an axial direction, in which an axis extends, about the axis, an impeller (impeller of 15) fixed to the rotary shaft, and an impeller cap (C in annotated Fig 4 above) that is disposed at an end portion of the rotary shaft and regulates movement of the impeller in the axial direction (see relative radial dimensions of cap C relative to impeller body);
a housing (H in annotated Fig 4 above) that covers the rotor and has a suction port (see arrows indicating flow of air) allowing a working fluid to flow inside the housing; and
an inlet guide vane (5) that is disposed inside the housing on a first side in the axial direction with respect to the impeller, and has a plurality of movable blades (¶7) that extend from the housing toward an inner side in a radial direction around the axis and disposed at intervals in a circumferential direction about the axis (see Fig 3),
wherein a blade tip portion (tip of 5 adjacent cap C), which is a tip end of each of the plurality of movable blades in the radial direction, is disposed on an outer side in the radial direction with respect to an outer peripheral surface of the impeller cap (C), and
a position of at least a part of the blade tip portion in the axial direction overlaps a position of the impeller cap in the axial direction (axial direction defined by shaft S).
Regarding claim 3, Schnetzer discloses:
each of the plurality of movable blades (5) is rotatable around a shaft portion (axis of rotation 14, ¶7) that extends in the radial direction, and
when the movable blade is rotated to be thinnest in a cross-sectional view orthogonal to the axis (i.e. full open, as shown in Fig 4), the position of at least a part of the blade tip portion (5) in the axial direction overlaps the position of the impeller cap (C) in the axial direction.
Regarding claim 4, Schnetzer discloses:
a position of an entire area of the blade tip portion (tip of 5) in the axial direction overlaps the position of the impeller cap (C) in the axial direction.

Hu (US 2019/0368374) discloses a compressor wherein movable vanes 440 (see also Figs 5A-5C) axially overlap with impeller hub 418. 

    PNG
    media_image6.png
    449
    421
    media_image6.png
    Greyscale


Murai (JP 58-210324) discloses a compressor wherein rotatable guide vanes 7 axially overlap with the impeller nut.

    PNG
    media_image7.png
    309
    481
    media_image7.png
    Greyscale

Nishii (JP 2003-287295) discloses a compressor wherein rotatable guide vanes 19 axially overlap with the impeller shaft 12.

    PNG
    media_image8.png
    388
    317
    media_image8.png
    Greyscale

Tarnowski (FR 3069020) discloses a compressor with variable pitch inlet guide vanes 42, which axially overlap with the impeller.

    PNG
    media_image9.png
    317
    554
    media_image9.png
    Greyscale

Patin (FR 251325) discloses a compressor wherein rotatable inlet guide vanes 5 axially overlap with the impeller 1, 2.

    PNG
    media_image10.png
    340
    531
    media_image10.png
    Greyscale



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745